Case: 1:17-md-02804-DAP Doc #: 1634 Filed: 05/13/19 1 of 3. PageID #: 46001




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í91)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,426 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                   May 10, 2019

                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1634 Filed: 05/13/19 2 of 3. PageID #: 46002




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                    MDL No. 2804



                  SCHEDULE CTOí91 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


GEORGIA MIDDLE

  GAM        7       19í00061      ADEL GEORGIA v. PURDUE PHARMA LP et al

IDAHO

   ID        1       19í00151      Bannock County v. Purdue Pharma, L.P. et al

ILLINOIS SOUTHERN

  ILS        3       19í00442      Bishop et al v. Purdue Pharma L.P. et al

MASSACHUSETTS
                                                                                    Opposed 5/9/19
  MA         1       19í10813      Town of Randolph v. CVS Health Corporation et al
                                   City of Cambridge v. Purdue Pharma L.P. d/b/a Purdue
  MA         1       19í11005      Pharma (Delaware) Limited Partnership et al Opposed 5/9/19
  MA         1       19í11009      City of Somerville v. Purdue Pharma L.P. et al

NEW MEXICO

                                   Board of County Commissioners of the County of
  NM         1       19í00371      Cibola v. AmerisourceBergen Drug Corporation et al
                                   Board of County Commissioners of the County of
  NM         1       19í00375      Valencia v. AmerisourceBergen Drug Corporation et al
                                   Board of County Commissioners of the County of
  NM         2       19í00370      Catron v. AmerisourceBergen Drug Corporation et al
                                   Board of County Commissioners of the County of Sierra
  NM         2       19í00372      v. AmerisourceBergen Drug Corporation et al
                                   Board of County Commissioners of the County of
  NM         2       19í00374      Socorro v. AmerisourceBergen Drug Corporation et al

PENNSYLVANIA MIDDLE

                                   WilkesíBarre Township, Pennsylvania v. Purdue
  PAM        3       19í00698      Pharma, L.P. et al

RHODE ISLAND
Case: 1:17-md-02804-DAP Doc #: 1634 Filed: 05/13/19 3 of 3. PageID #: 46003


                                   City of Woonsocket, Rhode Island v.
   RI        1       19í00203      Amerisourcebergen Drug Corporation et al

SOUTH CAROLINA

                                   Richland County South Carolina v. Purdue Pharma LP
   SC        3       19í01207      et al

WISCONSIN EASTERN

  WIE        2       19í00611      Schneider v. Purdue Pharma LP et al
